Lord, J.
There is no doubt that the plaintiff had the right, at any time before the stakeholder had parted with the money, to revoke the wager, and demand the fifty dollars which he had illegally deposited with him. Upon the agreed statement of facts, it is certain that he never revoked his authority to pay the whole one hundred dollars to the winner. On the other hand, he contended that he was entitled himself to the whole one hundred dollars as winner. He contended throughout that the stakeholder, whom he had made his judge in the illegal transaction, should decide in his favor. Until the money was actually paid over, instead of revoking the authority of the stakeholder, he was invoking that authority to carry out the illegal transaction in such mode as would give him the entire benefit of the wager. It was not until after the transaction was fully completed, and while he was in pari delicto, that he made any attempt to rescind the wager or revoke the authority of the stakeholder to pay the money to the winner, as the stakeholder determined it. It was then too late.
*533The position of the plaintiff, that “ the authority given by the plaintiff for the consummation of the illegal act was dependent upon a contingency, without consideration, and revocable, and was revoked before payment, according to the terms of the illegal contract,” if tenable, would require of this court, as a court of appeal, to determine whether the stakeholder had properly exercised his judicial discretion in carrying into effect the illegal contract. It is necessary only to state the question thus presented for our decision to demonstrate the impossibility of interference by the court. The law has been too long and too well settled in this Commonwealth to require a citation of the numerous authorities, all uniform, that the court will not render its assistance to disturb executed transactions done in violation of law, the parties to which are in pari delicto.

Judgment affirmed.